Case 2:15-cv-07625-JFW-JEM Document 136 Filed 03/25/21 Page 1 of 2 Page ID #:2921



    1

    2

    3

    4

    5                                                       JS-6
    6

    7

    8                       UNITED STATES DISTRICT COURT
    9                     CENTRAL DISTRICT OF CALIFORNIA
   10   HOWARD L. ABSELET, an individual,      Case No. 2:15-CV-07625-JFW(JEMx)
   11                 Plaintiff,
   12
                                               ORDER FOR DISMISSAL OF
        vs.                                    ACTION WITH PREJUDICE
   13   MASSOUD AARON YASHOUAFAR,
        an individual; et al.,
   14

   15                     Defendants.
   16

   17

   18

   19

   20

   21

   22

   23

   24

   25

   26

   27

   28


                                    ORDER FOR DISMISSAL
Case 2:15-cv-07625-JFW-JEM Document 136 Filed 03/25/21 Page 2 of 2 Page ID #:2922



    1         Upon consideration of the Stipulation for Dismissal by Plaintiff Howard L.
    2   Abselet, on the one hand, and Defendants Ataollah and Saltanat Yashouafar, L.P.,
    3   Lyon Realty Holdings, LLC, Lyon-GP, LLC, Yaas Capital, LLC, Justin
    4   Yashouafar, Massoud Aaron Yashouafar, Raymond Yashouafar, and Solyman
    5   Yashouafar, on the other,
    6         THE COURT HEREBY ORDERS THAT:
    7         1.     The Stipulation is APPROVED, as provided in this Order.
    8         2.     Pursuant to the stipulation of the parties, the case is dismissed with
    9   prejudice. The parties shall bear their own costs and fees.
   10         IT IS SO ORDERED.
   11

   12
        DATED: March 25, 2021                  _____________________________
                                                    Honorable John F. Walter
   13                                               United States District Court Judge
   14

   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25

   26

   27

   28
                                               -1-
                                       ORDER FOR DISMISSAL
